Pee Cueiam.
This is an appeal from a jugment in favor of the plaintiff in the District Court for the First Judicial District of Essex -county. The action was brought for the recovery of the rent reserved in a written lease. The defendant claimed an eviction. The case was tried before the court without a jury.
The premises leased were offices on the second floor of the Union Building, 55 Washington street, Bloomfield, N. J. At the time the lease was signed the Prudential Insurance Company and the Economy Building and Loan Association were also tenants on the second floor. Subsequently they vacated the premises and the building was changed into a, hotel or rooming house. Beds and bedroom furniture were placed in the offices formerly occupied by other tenants and over the front entrance was displayed the word “Glenwood,” and on the front doors the words “Glenwood Hotel.”
“It constitutes a constructive eviction if the landlord does ■any wrongful act or is guilty of any neglect or default whereby the premises are rendered unsafe, unfit or unsuitable for occupancy in whole, or in substantial part, for the purposes for which they were leased.” 36 Corp. Jur. 264.
Whether the acts done by the landlord rendered the premises unsuitable for defendant’s occupancy and amounted to a 'constructive eviction was one of fact. The proofs tend to show that the change in no sense rendered the premises unsuitable for defendant’s use. The trial court so found.
The judgment will therefore be affirmed, with costs.